PER CURIAM.
REVERSED. We agree with the appellant that its cross-claim states a cause of action for fraud. The appellant has alleged that the appellee-landlord, after it was placed on actual notice that its property was to be condemned, intentionally deceived the appellant-tenant into entering into an extended lease. We reject appel-lee’s claim that it could have no obligation to disclose facts about the condemnation until a legal taking occurred. Cf. Johnson v. Davis, 480 So.2d 625 (Fla.1985).
ANSTEAD and STONE, JJ., and FENNELLY, JOHN E., Associate Judge, concur.